 


114 HR 5153 IH: FISA Court Oversight Underscoring Responsibility and Transparency Act
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5153 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2016 
Mr. Israel introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Foreign Intelligence Surveillance Act of 1978 to provide for the designation of Foreign Intelligence Surveillance Court judges by the President, majority of the Supreme Court, Speaker and minority leader of the House of Representatives, and majority leader and minority leader of the Senate. 
 
 
1.Short titleThis Act may be cited as the FISA Court Oversight Underscoring Responsibility and Transparency Act or the FISA COURT Act. 2.Designation of Foreign Intelligence Surveillance Court judgesSection 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)) is amended— 
(1)in subsection (a), by striking paragraph (1) and inserting the following new paragraph:  (1) (A)There is established a court which shall have jurisdiction to hear applications for and grant orders approving electronic surveillance anywhere within the United States under the procedures set forth in this Act. 
(B)The court established under paragraph (1) shall consist of 11 publicly designated district court judges, of whom— (i)2 judges shall be designated by the President; 
(ii)1 judge shall be designated by a majority of the Supreme Court; (iii)2 judges shall be designated by the Speaker of the House of Representatives; 
(iv)2 judges shall be designated by the minority leader of the House of Representatives; (v)2 judges shall be designated by the majority leader of the Senate; and 
(vi)2 judges shall be designated by the minority leader of the Senate. (C)No judge designated under this subsection (except when sitting en banc under paragraph (2)) shall hear the same application for electronic surveillance under this Act which has been denied previously by another judge designated under this subsection. If any judge so designated denies an application for an order authorizing electronic surveillance under this Act, such judge shall provide immediately for the record a written statement of each reason for his decision and, on motion of the United States, the record shall be transmitted, under seal, to the court of review established in subsection (b).; and 
(2)in subsection (b), by striking The Chief Justice and inserting A majority of the Supreme Court.  